277 F.2d 456
HARBIN MILL AND LUMBER COMPANY, Inc., Appellant,v.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL NO. 2901, AFL-CIO, Appellee.
No. 13968.
United States Court of Appeals Sixth Circuit.
Feb. 12, 1960.

Robert L. Taylor of Taylor & Taylor, Philip L. Peeler, Memphis, Tenn., for appellant.
Anthony J. Sabella, Memphis, Tenn., for appellee.
Before McALLISTER, Chief Judge, POPE, Circuit Judge,1 and THORNTON, District Judge.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties and the arguments of counsel in open court, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed on the findings of fact and conclusions of law of Judge Boyd.



1
 Judge Walter L. Pope, of the Ninth Circuit, sitting by designation